Citation Nr: 1216402	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-06 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posstraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to April 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The case was certified to the Board by the Philadelphia, Pennsylvania RO.

The record reflects the Veteran was scheduled for a video conference hearing in May 2010, but he failed to appear.  Neither the Veteran nor his representative has provided good cause for the failure to appear for the hearing.  Thus, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d)  (2011).

In March 2012, a Deputy Vice-Chairman of the Board denied the Veteran's motion to advance this appeal on the Board's docket, pursuant to the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c)  (2011).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  In light of the Clemons doctrine, i.e., claimants seek benefits for disabilities as they perceive them based upon particular symptoms, not based upon a particular medical term causing the perceived disability, the Board construes the appellant's claim broadly as a claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has an acquired psychiatric disorder, to include posttraumatic stress disorder, that is related to his military service in the Republic of Vietnam.

Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in- service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999). 

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).

The current regulations governing entitlement to PTSD provide that:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)(3) (2011).

In this case, the appellant claims: (1) that he was in a convoy en route to Cam Ranh Bay that was ambushed once in October 1965 and again in November 1965 on the road to the port of Qui Nhon; (2) that he learned of the death of his friend; (3) that he saw dead and injured soldiers being transported from helicopters to the hospital where he was stationed as a heavy equipment repairman; and (4) that he saw a pregnant Vietnamese woman "blow herself up."

The RO attempted to verify the Veteran's stressors.  In this regard, while the death of the Veteran's friend has been confirmed, the appellant has acknowledged that he was not an eye witness to his death.  In March 2009, the RO completed a memorandum for the file indicating that there was insufficient information to verify the Veteran's remaining stressors.  With regard to the two alleged ambushes in 1965, in January 2007, the RO forwarded a PIES request 040 to the Joint Service Records Research Center (JSRRC).  In November 2007, the JSRRC responded and stated that a Daily Journals dated February 15, 1966, from Field Force-Vietnam, documents a convoy attack where a vehicle was struck three times by small arms fire on Highway One.  However, this attack occurred between Cam Ranh Bay and Phan Rang.  

The Veteran's service personnel records reflect that he served in Vietnam from August 1965 to August 1966.  His DD 214 verifies service as a heavy equipment repairman, but does not show that the Veteran received any awards or decorations establishing combat participation.  The Veteran's stressor of being ambushed twice in 1965 suggests a fear of hostile military or terrorist activity.  In light of the Veteran's documented service in Vietnam during this period, the claimed stressors related to his reported fear of hostile military or terrorist activity arguably are consistent with the places, types, and circumstances of his service.  

At a September 2004 VA PTSD examination, although the claims file was unavailable, the examiner evaluated the Veteran and diagnosed depressive disorder, not otherwise specified, and PTSD.  However, the examiner did not relate either disorder to his service.  In light of the amended 38 C.F.R. § 3.304(f) and since the claims file was unavailable at the time of the examination, a new VA examination is warranted to determine if the Veteran has any acquired psychiatric disorder, to include posttraumatic stress disorder, that is attributable to service.

Finally, after the Veteran's appeal was certified to the Board the appellant submitted additional evidence in support of his claim to the Board without a waiver of agency of original jurisdiction.  Accordingly, the RO must consider this evidence first before the Board may do so.  See 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must take appropriate action to secure any and all pertinent VA treatment records pertaining to any treatment for a psychiatric disorder that have not already been included in the paper claims file or Virtual VA electronic claims file.  This includes all pertinent records from the Chapel Street Community Based Outpatient Clinic in Brooklyn, New York dated since April 2006; and all records from the Wilkes-Barre, Pennsylvania VA Medical Center dated since December 2008.  All attempts to secure this evidence must be documented in the claims file.  If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the RO/AMC must schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any diagnosed psychiatric disorder.  All indicated tests must be accomplished.  The claims folder, a copy of this remand, and access to Virtual VA must be provided to the examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that he or she reviews.  

If the Veteran is diagnosed with posttraumatic stress disorder, the examiner is to state whether the reported in-service stressors are adequate to support a diagnosis of posttraumatic stress disorder, and if so, whether the Veteran's psychiatric symptoms are related to the claimed stressors.  If the Veteran is diagnosed with an acquired psychiatric disorder other than posttraumatic stress disorder, the examiner is to opine whether it is at least as likely as not that the disorder is related to the Veteran's active military service or events therein.

In considering the appellant's claim of entitlement to service connection for posttraumatic stress disorder the examiner must be notified that the reported death of Specialist Fourth Class [redacted], a member of the Veteran's Signal Battalion while the appellant served in the Republic of Vietnam has been confirmed.  Notably, the appellant was not an eye witness to Specialist [redacted] death, and all other claimed stressors, to include those pertaining to alleged convoy attacks, have not been confirmed.  

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed psychiatric disorder is unknowable.

3.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this remand.  The AMC/RO must ensure that the examiner documented their consideration of all pertinent records contained in Virtual VA.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the remanded issue.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

